Exhibit 10.1





USA TECHNOLOGIES, INC.
2018 EQUITY INCENTIVE PLAN


NON-QUALIFIED STOCK OPTION AGREEMENT


This NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) dated as of July 16,
2020 (the “Date of Grant”), is entered into by and between USA Technologies,
Inc. (the “Company”) and Jeff Vogt (the “Original Grantee,” or together with any
permitted assignee or transferee of this option under Section 9 hereof, the
“Grantee”).


RECITALS


A. The Company’s 2018 Equity Incentive Plan (as amended from time to time, the
“Plan”) provides for the grant of options to purchase shares of common stock of
the Company. Capitalized terms used but not defined in this Agreement shall have
the meaning specified in the Plan.
B. The Company has decided to make a non-qualified stock option grant as an
incentive for the Original Grantee to promote the best interests of the Company
and its shareholders.


AGREEMENT


NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
1.  Grant of Option.  Subject to the terms and conditions set forth in this
Agreement and the Plan, the Company hereby grants to the Original Grantee a
non-qualified stock option (the “Option”) to purchase up to 100,000 shares of
common stock, no par value, of the Company (the “Shares”) at an exercise price
of $7.61 per Share. The Option shall vest and become exercisable as set forth in
Section 2 below. The number of Shares subject to, and the exercise price of, the
Option shall be subject to adjustment as provided in the Plan.
2.  Exercisability of Option.
(a)     Except as otherwise provided in this Section 2 or in the Plan, the
Option shall vest and become exercisable as follows:
 (i) The Option shall vest and become exercisable with respect to fifty percent
(50%) of the Shares underlying the Option in three (3) equal installments on
each of the first three (3) anniversaries of the Date of Grant, subject to
Original Grantee’s continued Service through each such vesting date; and
 (ii) The Option shall vest and become exercisable with respect to the remaining
fifty percent (50%) of the Shares underlying the Option (the “Performance
Options”) subject to achievement of the following conditions: the Performance
Options shall vest and become exercisable in three (3) equal installments on
each of June 30, 2021, June 30, 2022, and June 30, 2023 (each, a
“Performance-Vesting Date”), in each case subject to (x) Original Grantee’s 

--------------------------------------------------------------------------------



continued Service through such Performance-Vesting Date, and (y) the achievement
of quantitative and/or subjective performance goals, as applicable, for the
fiscal year of the Company ending on such Performance-Vesting Date, such
performance goals to be established by the Committee following the commencement
of the applicable fiscal year (which may include, without limitation,
performance goals based on the Company’s EBITDA, revenue or earnings (or growth
in revenue or earnings), or appreciation in Share price (on a relative or
absolute basis)); provided, that the determination of whether such performance
goals have been achieved shall be made by the Committee in its good faith
discretion, and, if the Committee determines that at least eighty percent (80%)
of the performance goals for the applicable fiscal year have been achieved, the
Committee may determine in its sole discretion that the portion of the Option
eligible to vest on the applicable Performance-Vesting Date shall vest on a
prorated basis based on the Committee’s evaluation of the performance so
achieved.  Any portion of the Option eligible to vest on a Performance-Vesting
Date that does not so vest in accordance with the foregoing shall terminate and
be forfeited for no consideration.
(b) Any portion of the Option that has not vested on Original Grantee’s
termination of Service as provided in Section 2(a) above shall immediately
terminate and be forfeited on the date of such termination for no
consideration.  Notwithstanding anything to the contrary in this Agreement, if
Original Grantee’s Service is terminated for Cause (as defined below), the
Option shall immediately terminate and be forfeited for no consideration
(regardless of whether the Option, or any portion thereof, is then vested or
unvested).
If Original Grantee is party to an employment or severance agreement with the
Company that contains a definition of “cause” for termination of employment, for
the purposes of this Agreement, “Cause” shall have the meaning ascribed to such
term in such agreement. Otherwise, for the purposes of this Agreement, the term
“Cause” shall mean, with respect to the termination of Original Grantee’s
employment, termination of such employment by the Company for any of the
following reasons, as determined by the Committee: (i) any material act or
omission by Original Grantee involving malfeasance or gross negligence in the
performance of Original Grantee’s duties to, or material deviation from, any of
the provisions of the Employee Handbook or Code of Business Conduct and Ethics,
or policies or directives of, the Company; (ii) the conviction of Original
Grantee of, or plea of guilty or nolo contendere to, any felony or any other
crime involving moral turpitude, whether or not relating to Original Grantee’s
employment; (iii) fraud, embezzlement, theft or dishonesty by Original Grantee
against the Company; or (iv) violation of any applicable written proprietary
information, confidentiality, non-competition and/or non-solicitation agreements
with the Company.
3.  Term of Option.
Unless the Option is terminated at an earlier date pursuant to the provisions of
the Agreement or the Plan, the Option shall expire if it is not exercised prior
to the seventh (7th) anniversary of the Date of Grant (the “Expiration Date”).
In no event may the Option be exercised after the Expiration Date. 
Notwithstanding the foregoing, the Option shall automatically terminate prior to
the Expiration Date upon the happening of any of the following events:
2

--------------------------------------------------------------------------------



(a) The expiration of the three (3)-month period following the Original
Grantee’s termination of Service, if the termination of Service is for any
reason whatsoever other than death or disability (as defined in Section 22(e)(3)
of the Code), or
(b) The expiration of the twelve (12)-month period after the Original Grantee’s
termination of Service on account of the Grantee’s death or disability (as
defined in Section 22(e)(3) of the Code).
4.  Exercise Procedures.
(a) The Grantee may exercise the vested portion of the Option only in the
following manner: from time to time prior to the Expiration Date of the Option,
the Grantee may give written notice (or notice in another form approved by the
Committee, including electronic notice) to the Company of Grantee’s election to
purchase some or all of the Shares purchasable at the time of such notice. This
notice shall specify the number of Shares to be purchased.
(b) The exercise price of the Option may be payable: (i) in cash by personal
check, bank draft or money order payable to the order of the Company, by money
transfers or direct account debits; (ii) through the delivery or deemed delivery
based on attestation to the ownership of previously acquired Shares with a Fair
Market Value equal to the total payment due from the Grantee; (iii) authorizing
the Company to withhold whole Shares, which would otherwise be delivered, having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation; (iv) by a combination of the
methods described in (i), (ii) and (iii) above; (v) except as may be prohibited
by applicable law, in cash by a broker-dealer acceptable to the Company to whom
the Grantee has submitted an irrevocable notice of exercise; or (vi) by such
other methods as the Committee may deem appropriate.
(c) The transfer to the Grantee on the records of the Company or of the transfer
agent of the Shares will be contingent upon (i) the Company’s receipt from the
Grantee of the full purchase price for the Shares, as set forth above, (ii) the
fulfillment of any other requirements contained herein or in the Plan or in any
other agreement or provision of laws, and (iii) the receipt by the Company of
any agreement, statement or other evidence that the Company may require to
satisfy itself that the issuance of Shares to be purchased pursuant to the
exercise of the Option under the Plan and any subsequent resale of the Shares
will be in compliance with applicable laws and regulations. In the event the
Grantee chooses to pay the purchase price by previously-owned Shares through the
attestation method, the number of Shares transferred to the Grantee upon the
exercise of the Option shall be net of the Shares attested to.
(d) The Grantee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any Shares subject to the Option unless and
until the Option shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall have transferred the shares to the Grantee,
and the Grantee’s name shall have been entered as the shareholder of record on
the books of the Company. Thereupon, the Grantee shall have full voting and
other ownership rights with respect to such Shares.
(e) Notwithstanding any other provision hereof or of the Plan, no portion of the
Option shall be exercisable after the Expiration Date hereof.
3

--------------------------------------------------------------------------------



5. Nature of the Option. The Option is not intended to constitute, and shall not
be treated at any time by the Grantee or the Company as, an incentive stock
option, as defined under Section 422(b) of the Code.
6.  Tax Withholding.
(a) The Company does not represent or warrant that the Option (or the purchase
or sale of the Shares subject hereto) will be subject to any particular tax
treatment. The Grantee acknowledges that the Grantee: (i) has reviewed, or has
had the opportunity to review, the tax treatment of the Option (including the
purchase and sale of Shares subject hereto) with the Grantee’s own tax advisors;
and (ii) is relying solely on those advisors in that regard. The Grantee
understands that the Grantee (and not the Company) will be responsible for the
Grantee’s own tax liabilities arising in connection with the Option.
(b) The Grantee shall, not later than the date as of which the exercise of the
Option becomes a taxable event for Federal income tax purposes, pay to the
Company or make arrangements satisfactory to the Company for payment of any
Federal, state, and local taxes required by law to be withheld on account of
such taxable event in accordance with procedures described in Section 10 of the
Plan.
7.  Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations, and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan. The Committee shall have the authority to
interpret and construe the Option pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.
8.  No Right to Continued Service; No Rights as Shareholder. Neither the Plan
nor this Agreement shall confer upon the Grantee any right to be retained in any
capacity as a service provider to the Company or any of its affiliates.  The
Grantee shall not have any rights as a shareholder with respect to any Shares
subject to the Option unless and until certificates representing the Shares have
been issued by the Company following exercise of the Option to the holder of
such Shares, or the Shares have otherwise been recorded on the books of the
Company or of a duly authorized transfer agent as owned by such holder.
9 . Assignment and Transfers.
(a) The rights and interests of the Grantee under this Agreement may not be
sold, assigned, encumbered, or otherwise transferred, except in the event of the
death of the Grantee, by will, or by the laws of descent and distribution,
provided that the transferees, devisees, or beneficiaries are Immediate Family
(as defined in subsection (c) below).
(b) Notwithstanding subsection (a) above, the Grantee may transfer the Option
through a gift or domestic relations order to the Immediate Family (as defined
in subsection (c) below), and
4

--------------------------------------------------------------------------------



each transferee shall remain subject to all terms and conditions applicable to
the Option prior to such transfer, and each transferee shall so acknowledge in
writing as a condition precedent to the effectiveness of such transfer.
(c) The term “Immediate Family” shall mean the Original Grantee’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Original Grantee’s household (other than a
tenant or employee), a trust in which these persons have more than fifty percent
of the beneficial interest, a foundation in which these persons (or the Original
Grantee) control the management of assets, and any other entity in which these
persons (or the Original Grantee) own more than fifty percent of the voting
interests.
 (d) The Option may not be transferred for value by the Grantee. The following
transactions are not prohibited transfers for value: (i) a transfer to Immediate
Family under a domestic relations order in settlement of marital property
rights; and (ii) a transfer to an entity in which more than fifty percent of the
voting interests are owned by the Immediate Family (or the Original Grantee) in
exchange for an interest in that entity.
 (e) In order to transfer any portion of the Option in accordance with the
provisions of subsection (b) above, the Grantee must notify the Company of such
transfer, and the Grantee and proposed transferee must execute and deliver to
the Company such certification and documentation deemed necessary by and
approved by the Company.
 (f) Notwithstanding anything else set forth in this Agreement or the Plan, in
no event shall the Option be held at any time by, transferred to, or exercised
by, any person or entity unless such person or entity is the Original Grantee or
Immediate Family.
 (g) Except as provided otherwise in this Section 9, during the Original
Grantee’s lifetime: (i) only the Original Grantee (or, in the event of legal
incapacity or incompetency, the Grantee’s guardian or representative) may
exercise the Option; (ii) the Option shall not be assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise); and (iii)
the Option shall not be subject to execution, attachment, or similar process.
Any attempted transfer, assignment, pledge, hypothecation, or other disposition
of the Option or of any rights granted hereunder contrary to the provisions of
this Section 9 shall be null and void. Any levy of an attachment or similar
process upon the Option shall be null and void.
 (h) The rights and protections of the Company hereunder shall extend to any
successors and assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates. The Company may assign this Agreement without the
consent of the Grantee.
10. Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates, and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth, and other information that is necessary or desirable for
the
5

--------------------------------------------------------------------------------



administration of the Plan or this Agreement (the “Relevant Information”). By
entering into this Agreement, the Grantee: (i) authorizes the Company to
collect, process, register, and transfer to the Relevant Companies all Relevant
Information; (ii) waives any privacy rights that the Grantee may have with
respect to the Relevant Information; and (iii) authorizes the Relevant Companies
to store and transmit such information in electronic form. The Grantee shall
have access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.
11. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Secretary at the corporate headquarters
of the Company, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown in the Company’s records, or to such other address
as the Grantee may designate to the Company in writing. Any notice shall be
delivered by hand, sent by telecopy, or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.
12. Governing Law. To the extent that federal laws do not otherwise control,
this Agreement shall be construed in accordance with and governed by the law of
the Commonwealth of Pennsylvania.
13. Severability.  The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
14. Entire Agreement; Amendment. This Agreement and the Plan contains all of the
understandings and agreements between the Company and the Grantee concerning the
Option. This Agreement supersedes all previous negotiations and understandings,
whether written or oral, between the Company and the Grantee concerning the
Option. The Company and the Grantee have made no promises, agreements,
conditions, or understandings, either orally or in writing, that are not
included in this Agreement or the Plan. This Agreement may not be amended or
modified except by a signed writing executed by Company and Original Grantee.
Emailed copies (pdf format) of any party’s signature hereto will have the same
effect as an original signature.


 [Signature page follows]
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Original Grantee has executed this Agreement,
effective as of the Date of Grant.



  USA TECHNOLOGIES, INC.          


By:
/s/  Sean Feeney       Name:  Sean Feeney       Title:     Chief Executive
Officer          





I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement.  A copy of the Plan has been
delivered to me at the time of my entering into this Agreement. I have reviewed
the Plan and this Agreement in their entirety. I hereby agree to accept as
binding, conclusive, and final all decisions or interpretations of the Committee
or the Company upon any questions related to the Plan and this Agreement.



Date: 7/20/2020 Original Grantee:   /s/ Jeff Vogt                              
                                   Jeff Vogt
 











7

--------------------------------------------------------------------------------






